Exhibit 10.2

GRANT AWARD AGREEMENT AND NOTICE

NON-EMPLOYEE DIRECTOR

ANNUAL RESTRICTED STOCK UNIT GRANT

                         , 200    

Under Armour, Inc. (the “Company”) has granted to you, the Grantee identified
below, as a Non-Employee Director of the Company, an annual RSU grant. Your RSU
grant has been made pursuant to the terms of the Under Armour, Inc. 2006
Non-Employee Director Compensation Plan (the “Plan”) and the Under Armour, Inc.
2005 Omnibus Long-Term Incentive Plan (the “Incentive Plan”). The Plan,
Incentive Plan and the Under Armour, Inc. 2006 Non-Employee Director Deferred
Stock Unit Plan (“Deferral Plan”), along with this Notice, set forth the terms
and conditions of this grant. The Plan, Incentive Plan and Deferral Plan are
incorporated herein by reference. Acceptance of this grant by you constitutes
your acknowledgment that you have received and read copies of the Plan, the
Incentive Plan and the Deferral Plan, and your acceptance of all terms and
conditions of such plans. Capitalized terms used in this Notice shall have the
respective meanings given to such terms in the Plan, unless otherwise defined in
this Notice.

 

Grantee Name:    ________________________________________________________ Grant
Date:                             , 200    

Number of Restricted

Stock Units Granted:

   _____________ Vesting:   

100% on the date of the Company’s 200     annual stockholder meeting

 

Subject to accelerated vesting in accordance with the terms of the Plan and the
Incentive Plan, as applicable.

Annual RSUs granted to you shall be settled in the form of Deferred Stock Units,
in accordance with the terms of the Plan and the Deferral Plan. By accepting
this annual RSU grant, you agree to such deferral and agree to be bound by the
terms of the Deferral Plan.

 

Under Armour, Inc.

By:

 

 

Title:

 

 